Mr. Justice Handy
delivered the opinion of the court.
, This is an appeal from an order of the probate court of Lowndes county, dismissing a petition filed in that court by the appellant, praying the allowance of $50 per year for four years for extra services rendered by him as clerk of the probate court of that county. Neither the petition nor the account filed with it, specifies the nature or particulars of the claim; and we are at a loss to conjecture upon what pretence it could be founded. If it was founded upon services properly appertaining to the *622office of clerk of the probate court, it was properly rejected, because that is an office of fees fixed by law, and there is no law authorizing that court to allow for extra services not provided for by law. If it was a claim for extra services rendered as ex officio clerk of the board of police, it was the province of that board, and not of the probate court, to allow it. Hutch. Dig. 711, § 7. And in no case could such a claim be properly allowed by any court, because there is no specification whatever of the services rendered, nor does the record show any proof upon the subject.
The judgment is affirmed.